DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
In response to the Restriction Requirement mailed on November 27, 2020, Applicant’s election without traverse of Group I (method), claims 1-15 and 21-25 in the reply filed on January 13, 2021 is acknowledged. Applicant’s cancellation of non-elected claims 16-20 of Group II (device) is further acknowledged.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 8-15 (Original), drawn to a method of manufacturing a semiconductor device, classified in CPC H01L29/41766.
II. Claims 21-25 (New), drawn to a method of manufacturing a semiconductor device, classified in CPC H01L29/41775.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design.  Specifically, claim 8 recites “forming a source/drain contact wrapping around the source/drain regions of the semiconductor layers” (lines 16-17).  In contrast, claim 21 recites “removing the .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Claim 1 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 1-7.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In the instant case, at least the first reason (see ¶3 hereinabove), the third reason (i.e., employing different search strategies or search queries), and the fourth reason apply.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Takashi Saito on February 26, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 8-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 21, 2019 and  January 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 2018/0366587 A1, hereinafter “Le ‘587”) in view of Lin et al. (US 2017/0140996 A1, hereinafter “Lin”).
Regarding claim 1, Le ‘587 shows in Figs. 3A-3J and related text a method of manufacturing a semiconductor device, comprising: 
forming a stacked structure including alternately stacked semiconductor layers 340A/340B and sacrificial layers 310A/310B (Figs. 3A-3C; [0074]-[0077]); 
forming a sacrificial gate structure 355 over the stacked structure (Fig. 3D; [0078]); 
removing the sacrificial gate structure, thereby forming a gate space 316 (Fig. 3G; [0081]); 
removing the sacrificial layers in the gate space, thereby releasing the semiconductor layers (Fig. 3H; [0082]); and 
forming a gate structure 328/332/342 wrapping around the semiconductor layers (Figs. 3I, 3J; [0083]-[0085]),
wherein the semiconductor layers are made of an oxide semiconductor material (a-IGZO = amorphous indium gallium zinc oxide) ([0002], lines 1-2; [0074], line 2; [0077], line 6).

Lin teaches in Figs. 5A-5C and related text forming a dielectric layer 118 over the sacrificial gate structure 111 (112/114/116) ([0030]-[0031]).
Le ‘587 and Lin are analogous art because they both are directed to gate-all-around field-effect transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Le ‘587 with the specified features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Le ‘587 to form a dielectric layer over the sacrificial gate structure, as taught by Lin, in order to follow the suggestion in Le ‘587 to form sidewall spacers along sidewalls of the sacrificial gate structure using processes that are well-known in the art and generally include deposition and etching process steps (Le ‘587: [0079], lines 8-10).  Stated differently, one of ordinary skill in the art would be motivated to turn to Lin for drawings and description concerning the details of the two-step sidewall spacer formation process (i.e., deposition + etching) which are omitted from Le ‘587.
Regarding claim 2, Le ‘587 in view of Lin discloses the oxide semiconductor material includes one selected from the group consisting of indium gallium zinc oxide (IGZO) (Le ‘587: [0002], lines 1-2; [0074], line 2; [0077], line 6), c-axis aligned crystal (CAAC)-IGZO, ZnO, In2O3, Ga2O3, and ZnON.
Regarding claim 3, Le ‘587 in view of Lin discloses the oxide semiconductor material includes amorphous indium gallium zinc oxide (IGZO) (Le ‘587: [0002], lines 1-2; [0074], line 2; [0077], line 6).
Regarding claim 4, Le ‘587 in view of Lin discloses the sacrificial layer includes one selected from the group consisting of an insulating material, an amorphous or polycrystalline semiconductor material (e.g., amorphous germanium (Ge)) (Le ‘587: [0074], lines 13-14), and a metal nitride material.
Regarding claim 5, Le ‘587 in view of Lin shows the stacked structure is formed over an insulating material layer 305 (Le ‘587: Fig. 3A; [0047], lines 9-10 and [0075], lines 1-5).
Regarding claim 7, Le ‘587 in view of Lin shows the stacked structure is formed by:
alternately forming the semiconductor layers and the sacrificial layers on an insulating material layer 305 (Le ‘587: Fig. 3A; [0047], lines 9-10 and [0075], lines 1-5); and 
patterning the semiconductor layers and the sacrificial layers into one or more fin structures 340/310 (Le ‘587: Fig. 3C; [0077], lines 1-6).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 2018/0366587 A1) in view of Lin et al. (US 2017/0140996 A1) as applied to claim 5 above, and further in view of Dewey et al. (US 2020/0006388 A1, hereinafter “Dewey”) and Le et al. (US 2019/0131437 A1, hereinafter “Le ‘437”).
Regarding claim 6, Le ‘587 in view of Lin discloses substantially the entire claimed invention, as applied to claim 5 above.

Dewey teaches in Fig. 1 and related text the insulating material layer 121 ([0036], line 2) covers a transistor 110 ([0037], lines 1-8) formed over a semiconductor substrate 101 ([0026], lines 1-3 and [0035], line 3).
Dewey does not explicitly disclose the transistor is provided as a plurality of transistors.
Le ‘437 teaches in Fig. 2 and related text the transistor is provided as a plurality of transistors 210 ([0018], lines 1-3).
Le ‘587, Lin, Dewey and Le ‘437 are analogous art because they each are directed to insulated gate field effect transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee ‘587 in view of Lin with the specified features of Dewey and Le ‘437 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Le ‘587 in view of Lin to form the insulating material layer to cover a transistor formed over a semiconductor substrate, as taught by Dewey, and to provide the transistor as a plurality of transistors, as taught by Le ‘437, in order to fuel Moore’s law by including thin film transistors (TFTs) vertically in the back-end of the line (BEOL), while leaving the silicon substrate areas for high-speed transistors (Dewey: [0003], lines 8-11; Le ‘587: [0045], lines 1-16), and in order to provide at least one integrated circuit (e.g., a multi-transistor logic circuit) in the front-end of the line (FEOL) portion of the semiconductor die, respectively.
Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach, singularly or in combination, at least the limitations of “forming a third dielectric layer, forming a contact opening in the third dielectric layer and the second dielectric layer, removing the sacrificial layers in the contact opening, thereby releasing source/drain regions of the semiconductor layers, and forming a source/drain contact wrapping around the source/drain regions of the semiconductor layers”, as recited in claim 8, lines 12-17.
Lee et al. (US 2020/0091288 A1, hereinafter “Lee”) appears to be the prior art closest to the above-identified allowable subject matter.  Lee teaches forming a third dielectric layer 170 (Fig. 8; [0058], lines 1-2) and forming a contact opening 180 in the third dielectric layer (Fig. 12; [0065], lines 1-3), but Lee does not teach “forming a contact opening in the third dielectric layer and the second dielectric layer” as claimed.  Although Lee teaches removing the sacrificial layers 112/114/116/118, thereby releasing source/drain regions of the semiconductor layers 122/124/126 (Fig. 2; [0048], lines 1-16), Lee fails to teach “removing the sacrificial layers in the contact opening” as claimed inasmuch as Lee’s sacrificial layers are removed prior to the formation of the contact opening.
Furthermore, although Lin (US 2017/0140996) teaches removing the sacrificial layers 108, thereby releasing source/drain regions 104a of the semiconductor layers 110 (Figs. 7A-7C; [0032]), Lin fails to teach “removing the sacrificial layers in the contact opening” as claimed inasmuch as Lin neither describes nor suggests the preliminary .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference E (US 2020/0091288 A1) is cited as constituting what is believed to be the closest prior art to the allowable subject matter identified hereinabove (¶16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/PETER M ALBRECHT/Examiner, Art Unit 2811